ORDER

KEITH, Chief Justice.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED (1) that the petition of S.J.J. for further review of the decision of the court of appeals be, and the same is, granted; (2) that the unpublished order of the court of appeals dismissing petitioner’s appeal as untimely be, and the same is, reversed [State v. M.A.P., 281 N.W.2d 334, 336-37 (Minn.1979) ]; and (3) that the case is remanded to the Court of Appeals with instructions to consider the appeal on the merits in the interests of justice. Court of Appeals’ order reversed; case remanded to Court of Appeals.